                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RECOLOGY, INC.,
                                                                                        Case No. 20-cv-01150-PJH
                                   8                   Plaintiff,

                                   9             v.                                     ORDER DIRECTING THE PARTIES
                                                                                        TO FILE STIPULATED PROTECTIVE
                                  10       BERKLEY REGIONAL INSURANCE                   ORDER REDLINE
                                           COMPANY,
                                  11                                                    Re: Dkt. No. 50
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ proposed stipulated protective order. Dkt. 50.

                                  15   This district maintains a model stipulated protective order.1 In its standing order,2 this

                                  16   court requires the parties to file a redline comparison of their proposed protective order

                                  17   against the model order.

                                  18          The court ORDERS the parties to file that redline. The subject redline must clearly

                                  19   show all tracked changes from the model order. The parties must file the redline within

                                  20   seven days of this order. Additionally, unless already provided, the parties must also

                                  21   send a Microsoft Word version of their proposed order to pjhpo@cand.uscourts.gov.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 3, 2021

                                  24                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  25                                                United States District Judge

                                  26

                                  27   1https://www.cand.uscourts.gov/forms/model-protective-orders/
                                       2https://cand.uscourts.gov/wp-content/uploads/judges/hamilton-
                                  28
                                       pjh/PJH_Standing_Order_re_Protective_Orders_and_ESI-Orders.pdf
